PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Myers et al.
Application No. 16/235,675
Filed: December 28, 2018
For: NICOTINE SALT WITH META-SALICYLIC ACID AND APPLICATIONS THEREIN
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 11, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to submit corrected drawings, as required by the Notice of Allowability, mailed February 24, 2022 which set a period for reply of three months.  Accordingly, the date of abandonment of this application is May 25, 2022. A Notice of Abandonment was mailed June 13, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed February 24, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

The drawings filed June 11, 2022 with the petition are acceptable.

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET